 

Exhibit 10.11(a)

AMENDMENT TO THE J. RANDALL WOODSON

CHANGE IN CONTROL PROTECTIVE AGREEMENT

 

WHEREAS, J. Randall Woodson (the “Employee”) entered into a Change in Control
Protective Agreement with First South Bank (the “Bank”) and First South Bancorp,
Inc. (the “Company”) effective October 3, 2008 (the “Agreement”); and

 

WHEREAS, Section 8 of the Agreement provides that the Agreement may be amended
or modified at any time by means of a written instrument signed by the parties;
and

 

WHEREAS, the Bank and the Company have determined it is in the best interest of
the Bank, the Company and the Employee to amend the Agreement.

 

NOW, THEREFORE, the Bank, the Company and the Employee agree to amend the
Agreement effective February 29, 2012 as follows:

 

Section 3. Severance Benefit

 

1.The first sentence in Section 3 (a) shall be amended to read as follow:

 

“If the Employee becomes entitled to collect severance benefits pursuant to
Section 2 hereof, the Bank shall pay the Employee a severance benefit equal to
two (2) times the Employee’s base annual salary at the rate in effect when the
Protected Period begins.”

 

2.Nothing contained herein shall be held to alter, vary or affect any of the
terms, provisions, or conditions of the Agreement entered into thereunder, other
than stated above.

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Amendment to be
executed by its duly authorized officer, and the Employee has signed this
Amendment, on the 29th day of February, 2012.

 

 

ATTEST: FIRST SOUTH BANK     /s/ William L. Wall /s/ Thomas A. Vann Secretary
President         ATTEST: FIRST SOUTH BANCORP, INC.     /s/ William L. Wall /s/
Thomas A. Vann Secretary President         WITNESS: EMPLOYEE     /s/ Kristie W.
Hawkins /s/ J. Randall Woodson   J. Randall Woodson

4

 

 

 



 